1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   SAFECO INSURANCE COMPANY OF                )   Case No. CV 20-4045 FMO (PLAx)
     AMERICA,                                   )
12                                              )
                         Plaintiff,             )
13                                              )   JUDGMENT
                  v.                            )
14                                              )
     JUSTIN CHANDLER, et al.,                   )
15                                              )
                         Defendants.            )
16                                              )

17         Pursuant to the Court’s Order Re: Motion for Default Judgment, IT IS ADJUDGED that:

18         1. Judgment is hereby entered against the Estate of Luiza Karakhanyan, Deceased

19   (“Estate of Luiza”), Vaagn Karakhanyan (“Karakhanyan”), and Karine Gyulnazaryan

20   (“Gyulnazaryan”) (“Gyulnazaryan”) (collectively “Karakhanyan Defendants”), and in favor of Safeco

21   Insurance Company of America’s (“Safeco”), on Safeco’s First Count for Declaratory Relief - No

22   Duty to Defend Underlying Action. Safeco does not have, and never had, a duty to defend Justin

23   Chandler a/k/a Justin Robert Chandler (“Chandler”) in the underlying action, captioned Vaagn

24   Karakhanyan, et al. v. Estate of Joel David White, Deceased, et al., Case No. 19STCV26017

25   (“Underlying Action”) pursuant to the Personal Umbrella Policy, No. UA2996503 (“Policy”).

26         2. Judgment is hereby entered against the Karakhanyan Defendants, and in favor of

27   Safeco, on Safeco’s Second Count for Declaratory Relief - No Duty to Indemnify as to the

28   Underlying Action. Safeco does not have, and never had, a duty to indemnify Chandler as to the
1    Underlying Action pursuant to the Policy.

2          3. The above-captioned case is dismissed with prejudice.

3          4. Safeco shall serve the Karakhanyan Defendants with a copy of this Judgment in such

4    manner as to make it operative in any future proceedings.

5    Dated this 9th day of July, 2021.

6                                                                       /s/
                                                                Fernando M. Olguin
7                                                           United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
